UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6499



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NATHANIEL A. RICHARDSON, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:96-cr-00153-RAJ-1)


Submitted: July 25, 2006                    Decided: August 2, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel A. Richardson, Jr., Appellant Pro Se. Laura P. Tayman,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Nathaniel   A.   Richardson,   Jr.,   appeals   the   district

court’s order denying relief on his motion to modify his sentence

under 18 U.S.C. § 3582(c)(2) (2000).     We have reviewed the record

and find no reversible error.       Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for the reasons

stated by the district court. See United States v. Richardson, No.

2:96-cr-00153-RAJ-1 (E.D. Va. Mar. 2, 2006); see also United

States v. Moreno, 421 F.3d 1217, 1220 (11th Cir. 2005) (holding

United States v. Booker, 543 U.S. 220 (2005), is inapplicable to

§ 3582(c)(2) motions), cert. denied, 126 S. Ct. 1643 (2006).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                DISMISSED




                                - 2 -